C. A. 9th Cir. [Certiorari granted, 516 U. S. 1170.] The parties are directed to brief the question of applicability of the Antiterrorism and Effective Death Penalty Act of 1996 to this case. Briefs are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., September 12, 1996. Twenty typewritten copies of each brief may be filed initially in order to meet the September 12 filing date. Forty copies of the brief prepared under this Court’s Rule 33.1 are to be filed as soon as possible thereafter.